Citation Nr: 1502623	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to March 1992.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal. The Veteran's VBMS file contains an October 2014 appellate brief.  The remaining documents are either irrelevant or duplicative of documents contained within the paper claims file.  


FINDING OF FACT

The Veteran's tinnitus had onset during active service and has been present since that time.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).   Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  In a June 2011 statement, the Veteran testified that she was exposed to noise on the flight line and in the control tower.  In a July 2011 statement, she stated that the tinnitus had been a problem since her duties required her to be on the flight line and in the control tower.  In her September 2012 substantive appeal, she stated that she had access to all areas of the Air Base, including the control tower and hangars and buildings on the flight line.  The Board finds that her description of duties as a Communications-Computer Systems Officer for the United States Air Force, including being exposed to acoustic trauma along the flight line, is consistent with the circumstances of her service.  See 38 U.S.C.A. § 1154(a).  

The Veteran underwent a VA examination in August 2011.  The VA examiner opined that the Veteran's tinnitus was less likely as not related to military noise exposure, noting that the Veteran's MOS was not listed on the noise exposure chart and the Veteran was unable to state exactly when her tinnitus began.  The examiner determined that it is not possible to determine the etiology of tinnitus using current clinical technologies and that etiology is typically inferred from patient history.  The examiner appeared to ignore the Veteran's prior statements of onset; this opinion is not of significant probative value.

The Veteran, as a lay person, is competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Although the Veteran could not specify the exact onset of her tinnitus, she was able to specify that it began during service when she was exposed to acoustic trauma at the flight line.  She has noted that it has existed since that time.  The Board finds the Veteran competent and credible to provide this lay evidence of onset and continuing symptoms.  

Also weighing in the Veteran's favor is the fact that she reported at the August 2011 VA examination, that she had had no history of civilian occupational and recreational noise exposure. 

Under these circumstances, where the only significant noise exposure was during military service and the Veteran has competently and credibly asserted tinnitus during service and since that time, reasonable doubt is resolved in the Veteran's favor.  As the preponderance of the evidence indicates that tinnitus had its onset during service, the Board finds that the criteria for service connection for tinnitus are met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


